Exhibit 10.2

 

Fourth Amendment

To

Loan And Security Agreement

 

THIS FOURTH AMENDMENT to LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of August 14, 2017, by and between ACCELERIZE INC., a Delaware
corporation (“Borrower”) and SAAS CAPITAL FUNDING, LLC, a Delaware limited
liability company (“Lender”).

 

Recitals

 

A.     Lender and Borrower have entered into that certain Loan and Security
Agreement dated as of May 5, 2016, as amended by that certain First Amendment to
Loan and Security Agreement, dated as of November 29, 2016, as further amended
by that certain Second Amendment to Loan and Security Agreement, dated as of May
5, 2017 and as further amended by that certain Third Amendment to Loan and
Security Agreement, dated as of June 16, 2017 (and as it may be further amended,
modified, supplemented or restated from time to time prior to the date hereof,
the “Loan Agreement”).

 

B.     Lender has extended credit to Borrower for the purposes permitted in the
Loan Agreement.

 

C.     Borrower has requested that Lender agree to amend certain provisions of
the Loan Agreement and consent to the issuance by Borrower of certain
Subordinated Debt.

 

D.     Lender has agreed to amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

 

Agreement

 

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

Definitions. Capitalized terms used but not defined in this Amendment shall have
the respective meanings given to such terms in the Loan Agreement.

 

2.     Amendments to Loan Agreement.

 

2.1     Section 2.1.1(a) of the Loan Agreement is hereby amended by adding the
following sentence at the end of such Section:

 

 
 

--------------------------------------------------------------------------------

 

 

Borrower shall not use the proceeds of any Advance to refinance or pay off any
Subordinated Debt.

 

2.2     Section 7.8 of the Loan Agreement shall be amended by deleting it in its
entirety and replacing it with the following:

 

7.8 Subordinated Debt. Make or permit any payment on any Subordinated Debt, if
any, except in accordance with the terms of any subordination agreement relating
to such Subordinated Debt, or amend any provision in any document relating to
the Subordinated Debt, without Lender’s prior written consent. Borrower further
agrees that it will not repay the Shareholder Debt except with the proceeds of a
Qualified Financing in accordance with the terms of the subordination agreement
relating to the Shareholder Debt.

 

2.3     Schedule 1 to the Loan Agreement shall be amended by adding the
following definitions for “Qualified Financing,” “Fourth Amendment,” “Fourth
Amendment Effective Date” and “Shareholder Debt” in their appropriate
alphabetical places:

 

“Qualified Financing” means the issuance by Borrower of debt or equity
securities or other refinancing of Borrower's outstanding Indebtedness, in a
single transaction or series of related transactions which (a) results in the
receipt by Borrower of gross proceeds of at least $2,000,000, in the aggregate,
(b) if debt securities are issued or new loans obtained, is subordinated to the
Obligations at least to the same extent as the Shareholder Debt is subordinated
to the Obligations, (c) has been consented to in advance and in writing by
Lender and (d) is on terms and conditions reasonably satisfactory to Lender.

 

“Fourth Amendment” means that certain Fourth Amendment to Loan and Security
Agreement, between Borrower and Lender, dated as of August 14, 2017.

 

“Fourth Amendment Effective Date” means the date of the effectiveness of the
Fourth Amendment.

 

“Shareholder Debt” means that certain subordinated Indebtedness issued by
Borrower to certain of Borrower's shareholders on or about the Fourth Amendment
Effective Date in an aggregate principal amount of $1,000,000.

 

 
2

--------------------------------------------------------------------------------

 

 

3.     Limitations.

 

3.1     The amendments set forth above are effective solely for the purposes set
forth herein and shall be limited precisely as written and shall not be deemed
to (a) be a consent to any amendment, waiver or modification of any other term
or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Lender may now have or may have in the future under or in
connection with any Loan Document.

 

3.2     This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.

 

Representations and Warranties. To induce Lender to enter into this Amendment,
Borrower hereby represents and warrants to Lender as follows:

 

4.1     Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents, are true,
accurate and complete as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

 

4.2     Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under this Amendment and the Loan
Agreement, as amended by this Amendment;

 

4.3     The organizational documents of Borrower delivered to Lender on or about
May 5, 2016, remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

 

4.4     The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under this Amendment and the Loan
Agreement, as amended by this Amendment, have been duly authorized;

 

4.5     The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under this Amendment and the Loan
Agreement, as amended by this Amendment, do not and will not contravene (a) any
law or regulation binding on or affecting Borrower, (b) any contractual
restriction with a Person binding on Borrower, (c) any order, judgment or decree
of any court or other governmental or public body or authority, or subdivision
thereof, binding on Borrower, or (d) the organizational documents of Borrower;

 

4.6     The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under this Amendment and the Loan
Agreement, as amended by this Amendment, do not require any order, consent,
approval, license, authorization or validation of, or filing, recording or
registration with, or exemption by any governmental or public body or authority,
or subdivision thereof, binding on Borrower, except as already has been obtained
or made;

 

 
3

--------------------------------------------------------------------------------

 

 

4.7     This Amendment has been duly executed and delivered by Borrower and each
of this Amendment and the Loan Agreement as amended by this Amendment, is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its respective terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights; and

 

4.8     Borrower has not assigned the Loan Agreement or any of its rights or
obligations (including, without limitation, the Obligations) thereunder.

 

Counterparts. This Amendment may be executed in any number of counterparts and
all of such counterparts taken together shall be deemed to constitute one and
the same instrument. The exchange of copies of this Amendment and of signature
pages by facsimile or PDF transmission shall constitute effective execution and
delivery of this Amendment as to the parties hereto and may be used in lieu of
the original Amendment for all purposes.

 

Expenses. Without limitation of the terms of the Loan Documents, and as a
condition to the effectiveness of this Amendment, Borrower shall reimburse
Lender for all its costs and expenses (including reasonable attorneys’ fees and
expenses) incurred by Lender in connection with this Amendment or that are
otherwise outstanding. Lender, at its discretion, is authorized (x) to charge
said fees, costs and expenses to Borrower’s loan account or any of Borrower’s
deposit accounts or (y) to directly invoice Borrower for such fees, costs and
expenses.

 

No Third Party Beneficiaries. This Amendment does not create, and shall not be
construed as creating, any rights enforceable by any person not a party to this
Agreement.

 

Loan Documents; Indemnity. For purposes of clarity and not by way of limitation,
Borrower and Lender acknowledge and agree that this Amendment is one of the Loan
Documents and that the indemnification provided pursuant to Section 12.2 of the
Loan Agreement applies hereto.

 

Effectiveness. This Amendment shall be deemed effective and is conditioned upon
(a) the due execution and delivery of this Amendment by each party hereto, (b)
the due execution and delivery of the Subordination Agreement, dated as of the
date hereof, relating to the Shareholder Debt, and (c) the payment by Borrower
of the fees and expenses set forth in Section 6 above.

 

 

[Signatures on next page]

 

 
4

--------------------------------------------------------------------------------

 

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

LENDER

BORROWER

 

SAAS CAPITAL FUNDING, LLC

 

 

 

By:       /s/ Todd Gardner         

Name:  Todd Gardner

Title:    President

 

ACCELERIZE INC.

 

 

 

By:         /s/ Brian Ross      

Name:   Brian Ross

Title:     Chief Executive Officer

 



 

 

 

[Signature page to Fourth Amendment to Loan and Security Agreement]